DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
This application is a 371 of PCT/JP2019/032812 filed on Aufust 22, 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 23, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 5 is objected to because of the following informalities: missing a period at the end of wire in line 5.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichikawa et al. (US 9,819,164).

In regards to claim 1, Ichikawa teaches a wire harness (9) having a bent router (15) configured to be routed in a bent manner in a vehicle (figure 1A), the wire harness (9) comprising: a wire (35); an exterior tube (43) enclosing an outer peripheral surface of the wire (35); and a heat transfer tube (34) having a rectangular tubular shape (rectangular cross-section, figure 3A), provided between the wire (9) and the exterior tube (43), and contacting an entire periphery of both the outer peripheral surface of the wire (35) and an inner peripheral surface of the exterior tube (34), wherein the wire (35) has an exposed part not covered by the heat transfer tube (34)(figure 3A).

In regards to claim 12, Ichikawa et al. teaches the wire harness according to claim 1, wherein:  the heat transfer tube (34) includes a plurality of heat transfer tubes (two, figure 1) at a predetermined interval from each other in an extending direction of the wire (74), and the exposed part is located between the plurality of heat transfer tubes (figure 5), and at least one of the plurality of heat transfer tubes is arranged in the bent router (15).


Claim(s) 1 and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagi (Us 2015/0053455).

In regards to claim 1, Hagi teaches a wire harness (10) having a bent router (A) configured to be routed in a bent manner in a vehicle (figure 1, paragraph [0002]), the wire harness comprising: a wire 

In regards to claim 4, Hagi teaches a wire harness (10) having a bent router (A) configured to be routed in a bent manner in a vehicle (figure 1, paragraph [0002]), the wire harness comprising: a wire (11); an exterior tube (20) enclosing an outer peripheral surface of the wire (11, figure 3); and a heat transfer tube (30, made of synthetic resin; synthetic resin tiles have excellent thermal insulation properties, with a thermal conductivity) provided between the wire (11) and the exterior tube (20) in the bent router (figure 1), and contacting both the wire and the exterior tube (20), wherein:  the wire (11) has an exposed part not covered by the heat transfer tube (figure 1, the tubes (30) only cover small portions of the wire and not the entire wire), the bent router (A) includes a curved part (curved portions of (A), figure 1) that is curved and a non-curved part (straight portions of (A), figure 1) that is located on both sides of the curved part and is not curved (figure 1), and the heat transfer tube (30) is arranged in the non-curved part of the bent router and is not arranged in the curved part (figure 1).  

In regards to claim 5, Hagi teaches the wire harness according to claim 4, wherein:  an inner peripheral surface of the exterior tube (20) contacts an entire periphery of the heat transfer tube (30), and the heat transfer tube (30) contacts an entire periphery of the outer peripheral surface of the wire (10).  

claim 6, Hagi teaches the wire harness according to claim 4, wherein the heat transfer tube (30) includes a first heat transfer tube (first spacer (30) to the right of (A), figure 1) contacting the outer peripheral surface of the wire (10) from one direction -4-New U.S. Patent Application and a second heat transfer tube (last spacer (30) to the left of (A), figure 1) contacting the outer peripheral surface of the wire (10) from another direction opposite to the one direction, and the wire is sandwiched by the first heat transfer tube (first spacer (30) to the right of (A), figure 1)  and the second heat transfer.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (US 9,819,164) in view of Hagi (US 2015/0053455).

In regards to claim 2, Ichikawa teaches the wire harness according to claim 1, wherein: the bent router (15) includes a curved part (22) that is curved and a non-curved part (straight part of  (15)) that is located on both sides of the curved part (22) and is not curved (because it is straight, figure 1B).

Ichikawa does not explicitly the heat transfer tube is not provided in a position corresponding to the curved part.  

Hagi teaches the heat transfer tube (30, made of synthetic resin; synthetic resin tiles have excellent thermal insulation properties, with a thermal conductivity) is not provided in a position corresponding to the curved part (see figure 1).  

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the bent router of Ichikawa the heat transfer tube is not provided in a position corresponding to the curved part as taught by Hagi; Hagi teaches this structure has holding portions .


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (US 9,819,164) in view of Yamamoto (JP 2012-152045).

In regards to claim 3, Ichikawa teaches the wire harness according to claim 1.

Ichikawa does not teach the exterior tube is a corrugated tube having annular raised and recessed corrugations in an extending direction, and the heat transfer tube has a raised part that fits into a recessed part in -3-New U.S. Patent Application the corrugated tube and prevents displacement in the extending direction of the exterior tube.

Yamamoto teaches the exterior tube (3) is a corrugated tube (figure 3) having annular raised and recessed corrugations (9, 11) in an extending direction, and the heat transfer tube (7b) has a raised part (sides) that fits into a recessed part (figure 3) in -3-New U.S. Patent Application the corrugated tube (3) and prevents displacement (of the cable, since it centers the cable, i.e. centering member (7)) in the extending direction of the exterior tube (3).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the exterior tube of Ichikawa the corrugated tube and the heat transfer tube having a raised part that fits into a recessed part in  the corrugated tube as taught by Yamamoto to .


Claims 7 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagi (US 2015/0053455) in view of Yamamoto (JP 2012-152045).

In regards to claim 7, Hagi teaches the wire harness according to claim 5.

Ichikawa does not teach the exterior tube is a corrugated tube having annular raised and recessed corrugations in an extending direction, and the heat transfer tube has a raised part that fits into a recessed part in the corrugated tube and prevents displacement in the extending direction of the exterior tube.



It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the exterior tube of Ichikawa the corrugated tube and the heat transfer tube having a raised part that fits into a recessed part in  the corrugated tube as taught by Hagi to provide a shielded cable and a shield capable of obtaining a substantially uniform shield characteristic with respect to the circumferential direction of the shield tube when an electric wire is inserted through the shield tube. The purpose is to provide a cable laying structure.  In order to achieve the above-mentioned object, the first invention comprises a corrugated tube having a shield layer and an electric wire inserted through the corrugated tube, and a centering which is an elastic body on the outer periphery of the electric wire The members are arranged at a predetermined interval, the outer diameter of the centering member is larger than the inner diameter of the small-diameter portion of the corrugated tube, and the outer peripheral portion of the centering member fits into the large-diameter portion of the inner surface of the corrugated tube The shielded cable is characterized in that the electric wire can be held substantially at the center of the corrugated tube (paragraph [0008-0009]).

In regards to claim 8, Hagi teaches a wire harness (10) having a bent router (A) configured to be routed in a bent manner in a vehicle (figure 1, paragraph [0002]), the wire harness comprising: a wire (11); an exterior tube (20) enclosing an outer peripheral surface of the wire (11, figure 3); and a heat transfer tube (30, made of synthetic resin; synthetic resin tiles have excellent thermal insulation 

Hagi does not teach the exterior tube is a corrugated tube having annular raised and recessed corrugations in an extending direction, and the heat transfer tube has a raised part that fits into a recessed part in -3-New U.S. Patent Application the corrugated tube and prevents displacement in the extending direction of the exterior tube.

Yamamoto teaches the exterior tube (3) is a corrugated tube (figure 3) having annular raised and recessed corrugations (9, 11) in an extending direction, and the heat transfer tube (7b) has a raised part (sides) that fits into a recessed part (figure 3) in -3-New U.S. Patent Application the corrugated tube (3) and prevents displacement (of the cable, since it centers the cable, i.e. centering member (7)) in the extending direction of the exterior tube (3),  and  an outer peripheral surface of the heat transfer member tube (7b) located on both sides of the raised part (top and bottom portions of the corrugated tube, figure 3) contacts an opening edge of the recessed part of the corrugated tube (figure 2b).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the exterior tube of Ichikawa the corrugated tube and the heat transfer 

In regards to claim 9, Hagi teaches the wire harness according to claim 8, wherein:  an inner peripheral surface of the exterior tube (20) contacts an entire periphery of the heat transfer tube (30), and the heat transfer tube (30) contacts an entire periphery of the outer peripheral surface of the wire (10).  

In regards to claim 10, Hagi teaches the wire harness according to claim 8, wherein the heat transfer tube (30) includes a first heat transfer tube (first spacer (30) to the right of (A), figure 1) contacting the outer peripheral surface of the wire (10) from one direction -4-New U.S. Patent Application and a second heat transfer tube (last spacer (30) to the left of (A), figure 1) contacting the outer peripheral surface of the wire (10) from another direction opposite to the one direction, and the wire is sandwiched by the first heat transfer tube (first spacer (30) to the right of (A), figure 1)  and the second heat transfer

In regards to claim 11, Hagi teaches the wire harness according to .  

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (US 9,819,164) .

In regards to claim 13, Ichikawa et al. teaches the wire harness according to claim 1, a fixing member (24) attached on an outer peripheral surface of the exterior tube, and configured to be fixed to the vehicle (automobile, figure 1A), attached on the outer peripheral surface of the exterior tube (figure 7).

Ichikawa et al. does not explicitly teach the fixing member is attached on the outer peripheral surface of the exterior tube at a position corresponding to the heat transfer tube.  

Ichikawa et al. does teach fixing members (24) having holes for fasteners (figure 7).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the fixing members of Ichikawa et al. be attached on the outer peripheral surface of the exterior tube at a position corresponding to the heat transfer tube since it is capable of being adjusted with fasteners; it has been held that the provision of adjust stability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954). 

In regards to claim 14, Ichikawa et al. teaches the wire harness according to claim 13, wherein: wherein the fixing member (24) is a band clip having a band part binding the exterior tube (see figure 7).

Ichikawa et al. does not explicitly teach the inner peripheral surface of the exterior tube is displaced radially inward and contacts the heat transfer tube, due to the exterior tube being bound by the band part.

Ichikawa et al. does teach fixing members (24) having holes for fasteners (figure 7).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the inner peripheral surface of the exterior tube is displaced radially inward and contacts the heat transfer tube, due to the exterior tube being bound by the band part since it is capable of being adjusted with fasteners; it has been held that the provision of adjust stability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO-892 form.


	Communication


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2847